Case 1:19-cv-04110-TWP-DML Document 98 Filed 02/12/21 Page 1 of 1 PageID #: 1215




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  KEITH CRUMLEY, by Next Friend               )
  SHIRLEY CRUMLEY,                            )
                                              )
                       Plaintiff,             )
                                              )
         v.                                   ) Case No. 1:19-cv-04110-TWP-DML
                                              )
  KERRY J. FORESTAL, in his official capacity )
  as the Sheriff of Marion County, et al.     )
                                              )
                       Defendants.            )


                                               ENTRY

         This matter is before the Court by motion of the Plaintiff seeking leave to file an amended

  Memorandum of Law in Support of Plaintiff’s Partial Motion for Summary Judgment. Plaintiff,

  through counsel, sought leave to replace the filing at docket entry no. 96 in order to correct

  formatting issues in the filing’s table of contents and table of authorities. The Court, having

  considered said motion, and all responses and replies herein, and being duly advised in the

  premises, now GRANTS the motion and FINDS that the Memorandum of Law in Support of

  Plaintiff’s Partial Motion for Summary Judgement, attached as Exhibit A to Plaintiff’s Motion for

  Leave hereby replaces the brief filed at docket entry no. 96.

  SO ORDERED.

            Date: 2/12/2021

                                                      ________________________
                                                      Hon. Tanya Walton Pratt, Judge
                                                      United States District Court
                                                      Southern District of Indiana
  Distribution to all counsel of record.
